1

2

3

4

5
                               UNITED STATES DISTRICT COURT
6
                                      DISTRICT OF NEVADA
7
                                                ***
8
      MIGUEL JOSE GUITRON,                           Case No. 3:18-cv-00235-MMD-CBC
9
                                       Petitioner,                  ORDER
10           v.
11
      RENEE BAKER, et al.,
12
                                   Respondents.
13

14

15         In this habeas corpus action, after a 77-day extension of time, Petitioner Miguel
16   Jose Guitron, represented by appointed counsel, was due to file an amended habeas
17   petition by January 21, 2019. (See Order entered August 6, 2018 (ECF No. 10); Order
18   entered November 5, 2018 (ECF No. 15).)
19         On January 18, 2019, Guitron filed a motion for an extension of time (ECF No. 17),
20   requesting a further 30-day extension of time, to February 20, 2019. Petitioner’s counsel
21   states that the second extension of time is necessary because of his obligations in other
22   cases and because of time away from his work. The Court finds that Petitioner’s motion
23   for extension of time is made in good faith and not solely for the purpose of delay, and
24   that there is good cause for the extension of time.
25         The Court will grant this extension of time, as requested. However, given the
26   amount of time that appointed counsel will have had, since their first appearance, to file
27   this amended petition—more than six months—the court will not look favorably upon any
28   motion to further extend this deadline.
1           It is therefore ordered that Petitioner's Motion for Extension of Time (ECF No. 17)

2    is granted. Petitioner will have until February 20, 2019, to file an amended petition for writ

3    of habeas corpus.

4           It is further ordered that in all other respects the schedule for further proceedings

5    set forth in the order entered August 6, 2018 (ECF No. 10) will remain in effect.

6           DATED THIS 18th day of January 2019.

7

8
                                                       MIRANDA M. DU
9                                                      UNITED STATES DISTRICT JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                                   2
